Citation Nr: 0824739	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-38 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

The appellant served on active duty from February 1973 to 
August 1975.  During that period, he was absent for a total 
of 470 days. 

In a July 2006 decision, the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (the RO) denied the 
appellant's claim of entitlement to 
VA non service-connected pension benefits.  The appellant 
duly perfected an appeal.

In September 2007, the Board of Veterans' Appeals (the Board) 
remanded this case so that the appellant could be scheduled 
for a personal hearing at the RO.  In January 2008, the 
appellant presented testimony at a personal hearing which was 
chaired by the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been prepared and is 
associated with the appellant's VA claims folder.


FINDINGS OF FACT

1. The appellant served on active duty from February 1973 to 
August 1975.  During his military service, the appellant was 
absent without official leave (AWOL) from May 1974 to January 
1975 (253 consecutive days); three separate periods of AWOL 
in February 1975 (8 days total); and another period of AWOL 
from February 1975 to July 1975 (129 days).

2. The appellant was separated from military service under 
conditions other than honorable to escape court-martial.

3. The evidence of record supports a conclusion that the 
appellant was not insane at the time of his unauthorized 
absences.

4.  The record on appeal discloses no compelling 
circumstances which warrant the appellant's lengthy period of 
AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the award of VA benefits.  38 U.S.C.A. §101(2), 5303 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant ultimately seeks VA non service-connected 
pension benefits.  As is explained below, this appeal in 
essence revolves around the appellant's status as a 
"veteran", i.e., the character of the appellant's 
discharge.  See Rogers v. Derwinski, 2 Vet.App. 419, 422 
(1992).  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA). The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issues here on appeal. The facts in this case are not in 
substantial dispute. Application of pertinent provisions of 
the law and regulations will determine the outcome.  No 
amount of additional evidentiary development would change the 
outcome of this case; therefore no VCAA notice is necessary.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant]; see also 
38 C.F.R. § 3.159(d)(1) (2007).

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. § 3.103 (2007).  The appellant has been amply informed 
as to why his claim has been denied.  It is clear from his 
statements to the RO that he is fully aware of the reasons 
for the RO's decision.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal. As was discussed in the Introduction, he 
presented testimony to the undersigned Veterans Law Judge at 
a hearing which was held at the RO in January 2008.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

"In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a 'veteran.'" See Cropper 
v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable. 
See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) 
(2007).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d). A discharge or 
release from service based on one of the conditions found 
under 38 U.S.C.A. § 5303(a) is a bar to the payment of 
benefits and is also a bar to benefits under Chapter 17 of 
Title 38. A discharge or release because of one of the 
offenses found under 38 C.F.R. 
§ 3.12(d) is considered to have been issued under 
dishonorable conditions and is a bar to VA compensation 
benefits, but not to benefits under Chapter 17 of Title 38.

The discharge or dismissal by reason of the sentence of a 
general court-martial of any person from the Armed Forces, or 
the discharge of any such person on the ground that such 
person was a conscientious objector who refused to comply 
with lawful orders of competent military authority, or as a 
deserter, or on the basis of an absence without authority 
from active duty for a continuous period of at least one 
hundred and eighty days if such person was discharged under 
conditions other than honorable, unless such person 
demonstrates to the satisfaction of the Secretary of VA that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence, shall bar all rights of such person 
under the laws administered by the Secretary of VA based upon 
the period of service from which discharged or dismissed.  
See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c) (2007) 
[emphasis added by the Board].

The provisions of 38 C.F.R. § 3.12(d) state that a discharge 
or release because of one of the following offenses is 
considered to have been issued under dishonorable conditions: 
acceptance of undesirable discharge in lieu of trial by 
general court-martial; mutiny or spying; offense involving 
moral turpitude (this includes, generally, conviction of a 
felony); willful and persistent misconduct; and homosexual 
acts involving aggravating circumstances and other factors 
affecting the performance of duty.  [Emphasis added by the 
Board.]  See Camarena v. Brown, 6 Vet. App. 565, 567-8 
(1994).

If it is established to the satisfaction of the Secretary of 
VA that, at the time of the commission of the offense leading 
to a person's court-martial or discharge, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated. 38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) (2007).

Factual background

The Board believes that a brief exposition of the facts in 
the case will aid in an understanding of its decision.

The evidence of record indicates that in July 1975 the 
appellant accepted a discharge under dishonorable conditions 
in order to escape trial by court-martial.  The court martial 
has been convened.  The specifications were as follows:  that 
the appellant had been AWOL from May 1974 to January 1975 
(253 days); three separate periods of AWOL in February 1975 
(8 days total); and another period of AWOL from February 1975 
to July 1975 (129 days).

The appellant's military service from February 1973 to 
August1975 included a total of 470 days of time lost.  In an 
administrative decision dated in February 1976, VA determined 
that the appellant's "long periods of AWOL are considered to 
be willful and persistent misconduct".  Therefore the 
appellant's discharge "is considered to have been under 
dishonorable conditions and [it] precludes the payment of any 
benefits by [VA]."

In a second administrative decision dated in November 1986, 
VA determined that the appellant was not insane at the time 
of his AWOLs.  VA further determined that 38 C.F.R. 
§ 3.12(c)(6) bars entitlement to VA benefits for any veteran 
who is discharged for unauthorized absence in excess of 180 
continuous days unless there are compelling circumstances to 
warrant such absence.  None were found in the appellant's 
case.  His discharge was again found to be a bar to VA 
benefits.

The appellant did not appeal either determination.

In March 1980, the Department of the Navy Board for 
Correction of Naval Records denied the appellant's 
application for review of his discharge.

In June 2006, the appellant filed a claim for a non service-
connected VA pension.  As was noted in the Introduction, his 
claim was denied by the RO in July 2006 based on the 
character of his discharge.  This appeal followed.    

Analysis

As has been described above, the appellant's claim for VA 
benefits has been denied by the RO based upon the character 
of his discharge.   

Under 38 C.F.R. § 3.12(c), absence without authority from 
active duty for a continuous period of at least one hundred 
and eighty days if such person was discharged under 
conditions other than honorable is a bar to VA benefits.  
The November 1986 VA administrative decision found that such 
was the case with this appellant.  One of his periods of AWOL 
was 253 days, and he was discharged under conditions other 
than honorable.  

Under 38 C.F.R. § 3.12(d), a discharge or release because of 
willful and persistent misconduct is considered to have been 
issued under dishonorable conditions.  
The February 1976 VA administrative decision so found.  As 
has been described above the appellant was AWOL on five 
separate occasions. 

The appellant has presented no evidence which would call into 
question the two VA administrative determinations.  The 
evidence unquestionably shows multiple periods of AWOL.  
Indeed, the appellant was AWOL for virtually the entire 
period from May 1974 to his discharge in August 1975.  In 
addition, he was AWOL for a continuous period of over 180 
days.  After a review of the record, the Board has no reason 
to question the previous administrative decisions.

Accordingly, both 38 C.F.R. § 3.12(c) and (d) are applicable.  
Exceptions will be discussed below.

In essence, the appellant contends that his discharge was 
"not dishonorable".  
See his notice of disagreement dated July 27, 2006.  He 
further contended, both in his December 2006 substantive 
appeal and during his January 2008 hearing, he was given an 
undesirable discharge and was promised that it would be 
upgraded to honorable, but it never was.  Finally, the 
appellant has alluded to various physical and mental ailments 
he allegedly experienced during his military service, 
including "depression".  See the January 2008 hearing 
transcript, page 5.     

With respect to the appellant's contention that his discharge 
was "not dishonorable", the record shows that it clearly 
was dishonorable.  See 38 C.F.R. § 3.12(d) as well as the 
February 1976 VA administrative determination.  
The appellant has offered no evidence to the contrary save 
for his own opinion.   

Concerning the alleged "promise" on the part of the United 
States Navy to have the appellant's discharge upgraded, the 
July 1975 request for discharge to escape court-martial, 
which was signed by the appellant, speaks for itself.  The 
appellant, who was represented by counsel, clearly made an 
informed decision.   Documents signed by the appellant and 
his counsel explained that he could apply for an upgrade of 
his other than honorable discharge by applying to the Board 
for Correction of Naval Records.  This hardly constitutes a 
"promise" of an upgraded discharge.  As was described in 
the factual background, the appellant in fact did apply for 
an upgraded discharge, and his application was denied by the 
Board for Correction of Naval Records in March 1980.  In so 
doing, the Board for Correction of Naval Records referred to 
"the frequency, repetitiveness, and willfulness of your 
offenses".

With respect to the bar to benefits under 38 C.F.R. 3.12(c) 
based on the appellant's AWOL in excess of 180 days, the only 
exceptions available are if the appellant was insane at the 
time of the offense or if there were compelling circumstances 
to warrant the prolonged unauthorized absences during 
service.  See 38 C.F.R. § 3.12(b), (c).  The "insanity 
defense" also applies to 38 C.F.R. § 3.12(d).

The applicable regulation provides an exception to the bar to 
benefits only if the individual was insane at the time of the 
offense which caused the discharge. 
See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b); see also 
Stringham v. Brown, 8 Vet. App. 445, 448 (1995) [under the 
insanity exception, both the acts leading to discharge and 
the insanity must occur simultaneously].  The appellant has 
vaguely alluded to being depressed while he was AWOL.  
However, he not asserted that he was insane at the time of 
his being AWOL, and he has not produced any evidence of a 
diagnosis of any psychiatric disorder, much less insanity, in 
service (or at any other time).  Indeed, his August 5, 1975 
separation physical examination indicated that he was normal 
psychiatrically.  The appellant has not suggested that he saw 
a therapist while he was AWOL.  

In short, there is no medical evidence to suggest that the 
appellant was insane at the time of the conduct leading to 
his discharge, and he does not so allege.  In the absence of 
any evidence to the contrary, the Board finds that the 
appellant was not insane at the time he took unauthorized 
leave.  See 38 C.F.R. § 3.12(b); cf. Cropper, supra.

With respect to "compelling circumstances", see 38 C.F.R. 
§ 3.12(c)(6), the appellant has repeatedly referred to having 
chest pains and a heart murmur in service.  He further stated 
that he could not perform his duties due to this purported 
heart disease, and that when he sought medical treatment he 
was subjected to abuse.  

In determining whether "compelling circumstances" exist 
under 38 C.F.R. § 3.12(c), the Board looks to such factors as 
the quality and length of the claimant's service, the reasons 
for going AWOL (such as family emergencies), age, cultural 
background and maturity, how the situation appeared to the 
person himself, hardship, and wounds.  However, "neither the 
statute nor the implementing regulation directs the 
adjudicator simply to accept any and all reasoning from the 
claimant."  See Lane v. Principi, 16 Vet. App. 78 (2002).

In this case, the appellant's service included no overseas 
service and no combat.  His MOS was motor vehicle operator.  
There is no evidence of any particularly harsh or difficult 
service.  Effectively, his service was just over one year, 
from February 1973 to May 1947; after May 1974 he was AWOL 
virtually all the time until his discharge in August 1975.  

He appellant was born in June 1948, so at the time of his 
first AWOL in May 1974 he was almost 26 years of age, hardly 
a callow youth.  There is no indication of any problems in 
his background. 

Service medical treatment records show that the appellant 
repeatedly reported for sick call complaining of chest pains 
and cardiac problems.  No heart disease was identified  
(although a benign heart murmur which was present at the time 
of enlistment was noted on several occasions during service).  
There was no indication that the appellant could not perform 
his duties for medical reasons.  Moreover, the objective 
record does not show that the appellant was subject to 
mistreatment because of his frequent appearances at sick 
call.  Significantly, he did not so allege in connection with 
his discharge from military service in 1975.  

Although the appellant has indicated that he was concerned 
about his health, there is no indication that he sought 
medical treatment for his purported heart condition while he 
was AWOL or after he left service.  There is no indication of 
urgent family crises or of any other reason for his absences 
of almost a year and a half.  

The Board has attempted to look at the circumstances from the 
appellant's point of view.  See Lane, supra.  It appears that 
the appellant's point of view, at least in connection with 
his current appeal, was that he could not perform his duties 
due to illness, his alleged heart disease was not recognized 
and he was thereby mistreated as a shirker.  However, the 
contemporaneous service medical and personnel records portray 
the appellant as an individual who first attempted to avoid 
his duties via the sick bay, and when that failed by going 
AWOL.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant].  In point of fact, the 
medical evidence shows that there was no heart disease, and 
the appellant was so informed.

In short, a review of the record reveals no compelling 
circumstances which would exculpate the appellant under 
38 C.F.R. § 3.12(c)(6).

In summary, for reasons and bases expressed above, the Board 
concludes that the appellant's service is dishonorable, and 
that such service is a bar to benefits under the provisions 
of 38 U.S.C.A. § 5303 and 38 C.F.R. §§ 3.12 (c), (d).  
Entitlement to a non service-connected pension is denied on 
that basis. 


ORDER

Entitlement to non service-connected pension benefits is 
denied .



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


